Citation Nr: 0207750	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.

Entitlement to a compensable disability rating for varicose 
veins of the right leg from March 26, 1996 to January 11, 
1998.

Entitlement to a disability rating in excess of 10 percent 
for varicose veins of the right leg from January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claims for a 
disability rating in excess of 10 percent for his service-
connected low back disorder, and for a compensable disability 
rating for his service-connected varicose veins of the right 
leg.  The veteran filed a timely appeal to this adverse 
determination.

The Board notes that in March 1998, following a VA 
examination and a hearing before an RO hearing officer, the 
RO issued a hearing officer's decision which increased the 
disability evaluation for the veteran's service-connected 
arthritis of the lumbar spine to 20 percent disabling, 
effective March 26, 1996, the date of VA's receipt of the 
veteran's claim for an increased rating, and increased the 
disability evaluation for the veteran's service-connected 
varicose veins disorder to 10 percent, effective January 12, 
1998, the date of a VA regulation change.  The Board notes 
that in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
20 percent rating for his low back disorder, or only seeking 
a 10 percent rating for his varicose veins disorder.  
Further, there is no written withdrawal of these issues under 
38 C.F.R. § 20.204 (2001).  Therefore, the issues of an 
increased rating for arthritis of the lumbar spine and 
increased rating for varicose veins of the right leg remain 
in appellate status.
FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The claims file contains x-ray evidence of traumatic 
arthritis of the lumbar spine.

3.  The veteran exhibits an essentially full range of lumbar 
spine motion, with complaints of pain on extremes of flexion 
and extension, pain when sitting or driving for long periods 
of time, and difficulty in bending over and in picking up 
heavy objects.

4.  Prior to January 12, 1998, the veteran's varicose veins 
of the right leg were essentially asymptomatic on examination 
and caused no limitation of activity, resulting in no more 
than mild impairment. 

5.  From January 12, 1998, the veteran's varicose veins of 
the right leg have been manifested by mild aching and 
stinging in the right leg with prolonged standing, which is 
relieved by rest and elevation of the limb.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for traumatic arthritis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5010-5292 (2001); 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 

2.  The schedular criteria for a compensable evaluation for 
varicose veins of the right leg from March 11, 1996 to 
January 11, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (as in effect prior to January 12, 1998); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159). 

3.  The schedular criteria for an evaluation in excess of 10 
percent for varicose veins of the right leg from January 12, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7 (2001); 38 C.F.R. § 4.104, Diagnostic Code 7120 (as in 
effect prior to and subsequent to January 12, 1998); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claims, as well as notice of the specific legal 
criteria necessary to substantiate his claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in June 1996, in the statement of the case 
(SOC) issued in March 1997, in the supplemental statements of 
the case (SSOCs) issued in March 1998, August 2000, and 
December 2001, in the Board remand dated in October 1998, at 
the time of a hearing before an RO hearing officer in 
November 1997, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  In particular, the Board observes 
that in an SSOC issued in December 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements. The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes, 
including reports of x-rays, magnetic resonance imaging (MRI) 
and electromyography (EMG), VA examination reports dated in 
May 1996, February 1998, May 1999, November 1999, and May 
2000, and statements from the veteran and his representative 
in support of his claim.  In response to a Board remand dated 
in October 1998, the RO also informed the veteran of the 
evidence needed to support his claims for increased ratings, 
and of the consequences of failure to cooperate with 
examiners in obtaining necessary medical findings.  The RO 
has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

I.  Entitlement to a rating in excess of 20 percent 
for traumatic arthritis of the lumbar spine

Factual Background

Evidence relevant to the current level of severity of the 
veteran's traumatic arthritis of the lumbar spine includes 
the report of a VA orthopedic examination conducted in May 
1996.  At that time, the veteran complained of constant low 
back pain, with severe back pain after sitting for 3 to 4 
minutes.  He also complained of numbness and tingling across 
the buttocks into the right leg down to the back of the right 
calf.  The veteran reported that he could lift 10 pounds, but 
could not lift 20 pounds due to severe back pain.  

On physical examination, the veteran exhibited mild 
tenderness in the lumbar spine at L5-S1.  He was able to flex 
the lumbar spine to 95 degrees with pain.  He was able to 
extend backward to 15 degrees.  He exhibited lateral flexion 
to the left to 15 degrees with pain, and lateral flexion to 
the right to 15 degrees.  Lateral rotation to the left and 
right was to 30 degrees.  The examiner rendered a relevant 
diagnosis of degenerative joint disease of the lumbosacral 
spine.  X-rays of the lumbar spine conducted later on the day 
of examination revealed no acute findings, with minimal 
scattered spurring most obvious at L4  and L5, but no disc 
space narrowing or subluxation.

In November 1997, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, the veteran 
complained of back pain approximately 90 percent of the time, 
with muscle spasms almost every day and shooting pains in the 
lower back.  He indicated that he could only sit for a few 
minutes in certain chairs, and even when using a special 
chair at home could only sit for 15 to 20 minutes at a time.  
He also indicated that he had to pull off the road frequently 
when driving to stretch in order to relieve his back pain.  
He stated that bending or stooping exacerbated his low back 
problems, and that while stretching helped somewhat, nothing 
provided complete pain relief.  Specifically, he indicated 
that almost every time he bent over to pick something up he 
experienced pain.  He stated that he experienced this pain as 
soon as he bent over halfway, sometimes less, and sometimes 
only a very little bit, as little as 10 to 15 degrees.  He 
also reported that at times he could not bend over at all.  
The veteran also stated that he experienced shooting pain and 
numbness in his right leg and right foot, as well as a 
burning pain in the left leg.

Also relevant is the report of a VA orthopedic examination 
conducted in February 1998.  At that time, the examiner 
summarized the results of the previous VA examination which 
had been conducted in 1996, which revealed a minimally 
diminished range of low back motion as well as minimal 
spurring of the lumbar spine on x-rays, which were said to be 
consistent with osteoarthritis.  At the time of the current 
examination, the veteran complained of low back pain ever 
since his military career, which he attributed to motor 
vehicle accidents.  He reported no history of radicular 
symptoms or bowel or bladder incontinence.

On physical examination, the veteran's back showed a normal 
lordotic curve, with no paravertebral spasm or tenderness.  
Straight leg raising was negative to 80 degrees bilaterally.  
The veteran refused to perform range of motion exercises.  
The examiner rendered a relevant diagnosis of "Lumbosacral 
spine osteoarthritis.  Detailed examination cannot be 
performed due to the lack of cooperation on the part of the 
veteran."

In October 1998, the Board remanded the veteran's claims to 
the RO for further development.  Specifically, the Board 
noted that the veteran had refused to cooperate with the 
examiner at the time of the February 1998 examination, such 
that adequate findings could not be recorded.  While the 
Board found that VA's inability to assess the severity of the 
veteran's disability was solely the result of the veteran's 
actions, the Board also acknowledged the "fair process" 
doctrine as addressed in cases such as Marsh v. West, 11 Vet. 
App. 468 (1998) and Sutton v. Brown, 9 Vet. App. 553 (1996), 
which cautioned that the Board should not embark upon sua 
sponte rulings on important questions without first providing 
the claimant with notice and an opportunity to submit 
evidence or argument on the question.  The Board thus 
determined that, in this instance, it was required that VA 
provide the veteran with an explicit warning of the 
consequences of his failure to cooperate. 

In response, the RO scheduled the veteran for a new VA 
orthopedic examination, following the provision of a notice 
to the veteran that "a failure to cooperate in necessary 
testing at the examination without good cause will compel 
adjudicators to conclude that there is no objective support 
for your subjective complaints of increased disability..."  

The scheduled VA orthopedic examination took place in 
November 1999, at which time it appears that the veteran 
cooperated fully with the examiner.  At the time of 
examination, the veteran complained of constant low back 
pain.  He stated that he generally did not lift anything 
which weighed more than 5 pounds.  He indicated that he pain 
was in the low back area, at approximately L3-L5, with rare 
pain down into the right buttock and occasionally a wooden 
feeling in the dorsum of the lateral fifth, fourth, and 
sometimes third toes of the right foot.  

On physical examination, the veteran exhibited no visible 
muscle spasm in his upper back, posterior neck, or low back.  
He was able to arch his back well and had to arch his back 
significantly to produce any pain in the back.  He was able 
to bend almost to the floor, experiencing some discomfort in 
the low back at approximately 15 inches from the floor.  It 
was noted that he began to experience more discomfort when 
his fingertips were only 8 to 10 inches from the floor, and 
that some palpable tightening in the low back was noted at 
that time.  In the sitting position, straight leg raising was 
"absolutely negative," and in the lying position he had no 
evidence of pain-producing sciatica well past 100 degrees 
bilaterally.  The examiner summarized the findings as an 
"essentially negative back examination with minimal finding 
with marked bending indicating chronic mechanical back pain, 
probably at the L4-L5 level."  Following this examination, 
the examiner commented as follows:

While [the veteran's] complaints seem 
very sincere and he seems to be a very 
pleasant, reasonable individual I feel 
that the following statements are 
pertinent to the questions asked.  It is 
hard to evaluate weakness.  I think that 
the weakness we see in his leg, 
particularly in the right leg, is related 
to his previous patellectomy with weak 
right quadriceps.  I have little doubt 
that he does have some mechanical back 
pain in his back from time to time but it 
is hard to quantitate where that is and 
to what degree.  He has a very good range 
of motion and no indication of 
radiculopathy which he really only 
alleges to the right buttock.  I did not 
think it appropriate to repeat x-rays of 
his back in view of his recent magnetic 
resonance imaging in 02/99 which 
certainly supports very little evidence 
to suggest that he has a disc herniation 
at the time that it would be symptomatic.

In considering his subjective and 
objective findings, I think that his 
subjective complaints are somewhat 
stronger than his objective findings...

I do not think that there is adequate 
pathology to support any increase in 
rating for his back at this time...

In May 2000, in response to a request from the RO for further 
clarification, the examiner who performed the November 1999 
examination again essentially repeated his findings that the 
examination of the veteran's back had been essentially 
negative, with minimal findings on bending indicating chronic 
mechanical back pain, probably at L4-L5.  He again opined 
that the veteran's back condition was such that no change in 
rating was warranted, and repeated his conclusion that the 
veteran's subjective complaints were somewhat stronger than 
his objective findings. 

The Board also notes that the veteran's claims file contains 
VA outpatient treatment notes dated from the mid-1990's to 
April 2001, which reflect several complaints of low back 
pain.  These notes indicate several diagnoses of degenerative 
joint disease and chronic low back pain, as well as a single 
diagnosis of muscle spasm in January 1997.  Of particular 
note are three progress notes dated in January 1999, May 
1999, and July 1999.  At the time of examination in January 
1999, the veteran complained of chronic low back pain with 
possible radiculopathy.  He indicated that the low back pain 
was worse on the right than on the left, and that the pain 
occurred daily.  He reported that the pain occasionally 
radiated down the right leg, perhaps 2 to 3 times per year, 
and went all the way to the toes once or twice per year.  He 
reported no numbness.  On examination, the veteran's back was 
mildly tender at L1-L4 and over the right paraspinal muscles.  
The veteran exhibited a full range of lumbar spine motion, 
save for decreased lateral flexion to 45 degrees bilaterally.  
Straight leg raising was negative.  The examiner rendered a 
diagnosis of low back pain with radiculopathy.  She also 
noted that that the veteran's symptoms had not changed much 
in the previous 20 years, and that the back problems were not 
majorly affecting the veteran's quality of life.  She 
indicated that a magnetic resonance imaging (MRI) of the 
lumbosacral spine would be ordered.

In May 1999, the veteran presented with similar complaints of 
low back pain and right lumbosacral radiculopathy.  The 
examiner noted that the requested MRI report showed no neural 
foraminal encroachment or spinal cord stenosis.  The examiner 
concluded that there were no radicular symptoms associated 
with low back pain.  In addition, electromyogram (EMG) was 
negative.

In July 1999, the veteran complained of low back pain, which 
he reported had not changed in the previous 20 years.  He 
again complained of radiating pain down the right leg at 
times.  He also complained of numbness in the right leg, 
especially around the toes, and increased pain on sitting or 
standing.  He indicated that he was comfortable walking and 
lying down in bed.  Examination revealed a full range of 
lumbar spine motion, no tenderness, and negative straight leg 
raising bilaterally.  The examiner rendered a diagnosis of 
chronic low back pain with no current radicular signs or 
symptoms.

Analysis

The veteran's traumatic arthritis of the lumbar spine has 
been evaluated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, pursuant to 
which the severity of arthritis due to trauma is evaluated.  
DC 5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  Therefore, the 
veteran's traumatic arthritis has been evaluated under the 
provisions of DC 5292, pursuant to which the severity of 
limitation of lumbar spine motion is evaluated.

Under DC 5292, a 20 percent rating is warranted for moderate 
limitation of lumbar spine motion.  If such limitation is 
severe, a 40 percent rating is warranted.  A review of the 
evidence detailed above reveals that on recent examinations, 
the veteran has exhibited an essentially full range of lumbar 
spine motion, including at the time of range of motion 
testing in November 1999, January 1999, and July 1999.  He 
did exhibit some slight limitation of extension backward and 
lateral flexion and rotation at the time of range of motion 
testing in May 1996, as well as some decreased lateral 
flexion on examination in January 1999.  These findings  
would normally result in no more than a 10 percent rating for 
slightly limited lumbar spine motion under DC 5292.

However, the Board notes that the veteran has provided 
extensive testimony, which the Board finds credible, as to 
the ways in which the pain caused by his low back arthritis 
causes him to voluntarily limit his motion, and has have made 
the normal tasks of everyday living more difficult.  
Specifically, the veteran has complained that his low back 
pain limits his ability to sit or drive for long periods, to 
bend over fully, and to pick up objects weighing more than 5 
pounds.  In this regard, the Board notes that while lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
motion, have been objectively confirmed upon medical 
examination, such as the VA examination in May 1996, which 
noted pain on flexion forward and pain on lateral flexion to 
the left, and the VA examination in November 1999, which 
noted pain on extreme flexion forward and extension backward.  
Such symptoms would undoubtedly result in some functional 
loss in addition to that which has objectively been 
demonstrated, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board therefore determines that the 
objective evidence of essentially full lumbar spine motion, 
when viewed in conjunction with the veteran's hearing 
testimony and consistent complaints of pain on use, which the 
Board finds credible, and the objective findings of pain upon 
extremes of flexion and extension, establishes that the 
veteran's traumatic arthritis of the lumbar spine more 
closely approximates the level of severity contemplated by a 
20 percent rating under DC 5010-5272.  However, given the 
nearly-full to full range of lumbar spine motion shown on 
examinations, and the fact that pain was elicited only on 
extremes of range of motion testing, the Board finds that 
such limited motion is not severe, and that a 40 percent 
rating under DC 5010-5292 is not warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
code sections.  In this regard, in consideration of the 
veteran's complaints of right buttock and right leg 
radiculopathy and numbness, the Board has considered 
evaluating the veteran under the provisions of DC 5293, 
pursuant to which the severity of intervertebral disc 
syndrome is evaluated.  However, in light of the negative 
findings on MRI and EMG in 1999, the repeated findings of a 
lack of evidence of muscle spasm, negative straight leg 
raising in both the sitting and lying positions, including no 
evidence of sciatica on straight leg raising, and the VA 
examiner's conclusion in November 1999 that there was "very 
little evidence to suggest that [the veteran] has a disc 
herniation," the Board determines that a rating under this 
code is not warranted.  Based on the same rationale, the 
Board determines that an evaluation under any of the various 
codes relating to neurological conditions, as set forth in 38 
C.F.R. § 4.124a, would not be appropriate in this case. 

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's traumatic 
arthritis of the lumbar spine.  The Board would point out 
that its determination of the instant claim is based solely 
upon the provisions of the VA's Schedule for Rating 
Disabilities.  However, the Board further finds that the 
nature of the veteran's low back disorder is neither unusual 
nor exceptional in nature, and it has not been shown to 
markedly interfere with employment or require frequent 
inpatient care so as to render impractical the application of 
regular schedular standards.  Hence, a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.






II.  Increased rating for varicose veins of the right leg 

Factual Background

Evidence relevant to the level of severity of the veteran's 
varicose veins of the right leg includes the report of a VA 
examination conducted in May 1996.  At that time, the veteran 
indicated that he had had varicose veins for the past 5 
years, and reported that he had never received any treatment 
for this disorder.  He stated that his varicose veins 
intermittently caused pain, but had not specifically limited 
him from any activities.  Physical examination revealed 
scattered varicosities in both legs.  The examiner rendered a 
relevant diagnosis of varicose veins bilaterally.

At the time of the veteran's November 1997 hearing before an 
RO hearing officer, the veteran stated that his varicose 
veins hurt and burned, causing a bee sting sensation.  He 
also testified that after this burning sensation, his leg 
muscles began to cramp.  He reported that standing too long 
or sitting in the wrong position caused flare-ups of the pain 
associated with his varicose veins.  He indicated that his 
varicose veins were located in both legs, worse on the right, 
and that in the  right leg they were present from the top of 
his thigh all the way to his ankle.

Evidence relevant to the level of severity of the veteran's 
varicose veins from January 12, 1998 to the present includes 
the report of a VA examination conducted in February 1998.  
At that time, the examiner noted that the examiner who had 
conducted the previous VA examination in May 1996 had noted 
the presence of varicose veins, with scattered varicosities.  
The examiner also indicated that there was no history of deep 
vein thrombosis or phlebitis.  The veteran complained of mild 
aching and stinging with prolonged standing.  On physical 
examination, the veteran was found to have a few scattered 
varicosities extending from the lower thigh region to the 
ankle region of the right leg.  These were described as 
relatively small and superficial.  There were no ulcerations, 
and capillary refill was brisk.  The veteran refused to allow 
any neurological examination, and indicated that tapping on 
his tendons caused severe pain.  The examiner rendered a 
relevant diagnosis of varicose veins of the right leg.

In May 1999, the veteran underwent another VA examination.  
At that time, the examiner noted that he had reviewed the 
veteran's claims file in detail prior to the examination.  
The veteran reported a history of varicose veins for the past 
20 years, which he believed were getting progressively worse.  
He complained of intermittent burning "bee sting-like" pain 
occurring in multiple areas of his right lower extremity, 
mainly in the lateral and posterior aspects of the right 
thigh and the posterior calf area.  The examiner noted that 
the veteran also had ongoing problems with his knee, foot and 
low back which obscured the veteran's symptomatology history.  
On physical examination of the veteran's lower extremities, 
there were no significant varicosities noted of the greater 
saphenous system except for two small branch clusters related 
to the right knee anteriorly just above the surgical 
incisional scar and just medial to the patellar region.  The 
veteran also had numerous scattered intracutaneous "spider" 
type varicosities throughout both lower extremities.  There 
were no skin changes, and no evidence of chronic dermatitis 
or skin ulcers.  The examiner rendered a diagnosis of minimal 
varicose veins, right greater saphenous system, with multiple 
intracutaneous varicosities.  The examiner then opined that 
"It is felt that findings concerning his varicose veins, 
right lower extremity, contribute minimally if at all to the 
patient's symptom complex."

VA outpatient treatment note notes dated from 1996 to the 
April 2001 do not indicate any treatment for varicose veins.  
These notes do indicate findings of varicosities in July 1996 
and August 2000, as well as a diagnosis of advanced varicose 
veins, both lower extremities, in October 1996.  However, 
these outpatient treatment notes do not contain any specific 
complaints relating to this problem, or any indication of the 
severity of the disorder.  

Analysis

A.  Entitlement to a compensable rating from March 26, 1996 
to January 11, 1998

Prior to January 12, 1998, the veteran's varicose veins 
disorder was evaluated as noncompensably (zero percent) 
disabling under the criteria of 38 CF.R. § 4.104, Diagnostic 
Code (DC) 7120, as in effect prior to January 12, 1998, 
pursuant to which the severity of varicose veins was 
evaluated.  As the veteran is service connected for varicose 
veins of the right leg only, the criteria for unilateral 
varicose veins is for application.  Under the former criteria 
of this code, a noncompensable (zero percent) rating was 
warranted for mild varicose veins, or varicose veins with no 
symptoms.  A 10 percent rating was warranted for moderate 
varicose veins, with varicosities of the superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, either unilateral or bilateral.  A 20 percent 
rating was warranted for unilateral moderately severe 
varicose veins, involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 centimeters in diameter, with symptoms of 
pain or cramping on exertion, and no involvement of the deep 
circulation.  A 40 percent rating was warranted for 
unilateral severe varicose veins, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, with 
marked distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation.  
Finally, a 50 percent rating was warranted for unilateral 
pronounced varicose veins, with the findings for the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  A note to this code further 
indicated that severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms, 
was to be rated as moderately severe.

A review of the evidence reveals that from March 26, 1996 to 
January 11, 1998, the veteran's varicose veins of the right 
leg were no more than mild in severity, as contemplated by a 
noncompensable rating under the former provisions of DC 7120.  
While the veteran testified during his hearing that his 
varicose veins hurt and burned, the Board notes that at the 
time of examination he stated that this pain was only 
"intermittent," and did not cause any limitation of 
activity.  The Board also notes that while the veteran 
received extensive VA outpatient treatment for other problems 
relating to his right leg and right foot during the period in 
question, he did not complain of any symptomatology related 
to his varicose veins at the time, and no relevant findings 
were noted by examiners.  As such, the Board finds that a 
noncompensable (zero percent) rating is the highest rating 
warranted for the veteran's varicose veins of the right leg 
under the former provisions of DC 7120.

The Board observes that, effective January 12, 1998, certain 
regulatory changes were made to the criteria for evaluating 
cardiovascular disabilities, as included in 38 C.F.R. § 
4.104.  See 62 Fed. Reg. 65207 (December 11, 1997).  Although 
the new criteria at 38 C.F.R. § 4.104 are arguably more 
favorable to the veteran in this case, the effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 1991) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
In other words, the effective date for the assignment of any 
increased rating for the veteran's varicose veins of the 
right leg pursuant to the new rating criteria may be no 
earlier than January 12, 1998, the effective date of the 
liberalizing regulation.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  
Accordingly, as the application of the earlier version of the 
regulation for the period in question indicates that the 
veteran's varicose veins disorder warranted no more than a 
noncompensable (zero percent) rating, the veteran is not 
entitled to a compensable rating for his service-connected 
varicose veins of the right leg prior to January 12, 1998.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

B.  Entitlement to a rating in excess of 10 percent from 
January 12, 1998

As noted above, during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
disorders of the cardiovascular system were revised, 
effective January 12, 1998.  Because the veteran's claim was 
filed before the regulatory change occurred, he would be 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation. 

Effective January 12, 1998, the provisions of 38 C.F.R. 
§ 4.104, DC 7120 state that a noncompensable rating is 
warranted for varicose veins which are asymptomatic, and are 
either palpable or visible.  A 10 percent rating is warranted 
for varicose veins with intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is warranted for 
varicose veins with persistent edema which is incompletely 
relieved elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for varicose veins with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for varicose 
veins with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Finally, a 100 percent rating is warranted for varicose veins 
with the following findings attributed to the effects of 
varicose veins:  massive board-like edema with constant pain 
at rest.  A note to this code indicates that these evaluation 
are for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable.  In this case, as the veteran 
is only service connected for varicose veins of the right 
leg, this provision is not for application.

A review of the evidence indicates that at the time of 
examination in February 1998, the veteran complained of mild 
aching and stinging in the right leg with prolonged standing.  
Similarly, at the time of examination in May 1999, the 
veteran reported intermittent pain in the right lower 
extremity.  However, no active symptomatology at all was 
noted at the time of any of the several VA examinations, thus 
indicating that these flare-ups following activity were able 
to be relieved with elevation and rest.  While the Board 
notes that the examiner who performed the May 1999 
examination concluded that the veteran's varicose veins 
symptomatology was obscured due to the veteran's multiple 
other ongoing right leg disorders, the Board finds that, 
resolving reasonable doubt in the veteran's favor, the 
veteran's varicose veins of the right leg warrant a 10 
percent disability rating under the revised provisions of DC 
7120.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  However, 
the Board notes that there is no evidence of record which 
indicates that the veteran suffers from persistent edema.  
Furthermore, the examiner who performed the May 1999 VA 
examination described the veteran's varicose veins as 
"minimal," and opined that the veteran's varicose veins 
contributed only minimally, if at all, to his overall right 
leg symptomatology.  Therefore, the Board finds that the 
evidence does not show that the veteran's varicose veins of 
the right leg meet the criteria contemplated by a 20 percent 
rating under the revised provisions of DC 7120.  Thus, a 
higher rating is not warranted.

Furthermore, as varicose veins is a disability for which a 
specific diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to another diagnostic code section is 
not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more that the 10 percent evaluation which 
is currently assigned under the revised criteria of DC 7120.

C.  Conclusion for varicose veins claims

Based on the foregoing, the Board finds that entitlement to a 
compensable evaluation from March 26, 1996 to January 11, 
1998 for the veteran's varicose veins of the right leg is not 
warranted under the old regulations, and an evaluation in 
excess of 10 percent from January 12, 1998 for his varicose 
veins is not warranted under either the old or new 
regulations.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g).  
While the Board has considered the veteran's arguments in 
this case, the evidence clearly weighs against the assignment 
of increased ratings. 

The Board would point out that its determinations of the 
instant claims are based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  However, the Board 
further finds that the nature of the veteran's varicose veins 
disorder is neither unusual nor exceptional in nature, and it 
has not been shown to markedly interfere with employment or 
require frequent inpatient care so as to render impractical 
the application of regular schedular standards.  Hence, a 
grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

ORDER

A disability rating in excess of 20 percent for the veteran's 
traumatic arthritis of the lumbar spine is denied.

A compensable disability rating for the veteran's varicose 
veins of the right leg from March 26, 1996 to January 11, 
1998 is denied.

A disability rating in excess of 10 percent for the veteran's 
varicose veins of the right leg from January 12, 1998 is 
denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

